Case 4:18-cr-01256-CKJ-JR Document 75-3 Filed 08/20/19 Page 1 of 2




Firearm, silencer and ammunition sold by
               Defendant on 5/30/18
                                          Case 4:18-cr-01256-CKJ-JR Document 75-3 Filed 08/20/19 Page 2 of 2




           .iii!    110         1'1
                            frtr
 (         '               uA.
 •      tt, ft             ,:
      lit 1 •               '
     pi il ‘,.
     ..;.; ii.                                         i•E)    tz
                                                       lif    .4
     `17       it
                                   T3       IV      1'1P,       1
                                                  4c
           t        0lit        It "'" —
                                , !, ,,i, )11,,,w'..,..1
                                q 'V 1'4. ,tio
                                              P
       I' 1
                            -               i Allgi)
                                           1  bV
               ,                                                                                C
                                        Ilii*    - 44 I 6           ' 1 11114 94'4'611 63W;l1 141.121Yr•L‘40,1 ", i
                                                              4;114115160-                   1 1.1                       I.
rp)i.,, f,?,,. .6r4b,rm.-0
                -          Alaibilgli teh'frP,Nlaff.41P4,100,','(;i;,''14'!;:tri,v,icaiii:isi:, 11.1.0'r:Ir:1:.;(,(111,' )




                                                                                                                                  EXHIBIT       3
                                                                                                                                      8
                                                                                                                              -MJ-03091-TUC (EJM)
